Case 1:18-cv-02610-TJK Document 23-2 Filed 11/19/18 Page 1 of 4




               EXHIBIT 58
                 Case 1:18-cv-02610-TJK Document 23-2 Filed 11/19/18 Page 2 of 4


Champion, Anne

From:                           Burnham, James M. (CIV) <James.M.Burnham@usdoj.gov>
Sent:                           Friday, November 16, 2018 9:13 PM
To:                             Champion, Anne; Boutrous Jr., Theodore J.; Lipshutz, Joshua S.
Cc:                             Womack, Eric (CIV); Baer, Michael H. (CIV); Borson, Joseph (CIV)
Subject:                        Acosta Letter_11.16.2018.pdf
Attachments:                    Acosta Letter_11.16.2018.pdf



[External Email]
Counsel:

Please see attached letter, which I understand was sent to Mr. Acosta this evening.

All the best,

James

James Burnham
(202) 353-5049




                                                          1
Case 1:18-cv-02610-TJK Document 23-2 Filed 11/19/18 Page 3 of 4
Case 1:18-cv-02610-TJK Document 23-2 Filed 11/19/18 Page 4 of 4
